DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Status of Claims
This Office Action is in response to Applicant’s Request for Continued Examination dated October 27, 2022. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
In response to Applicant’s amendments dated October 27, 2022, Examiner withdraws all of the previous objections and rejections.

Response to Arguments
Applicant’s arguments, see the Request for Continued Examination, filed October 27, 2022, with respect to the rejections of all of the pending claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2020/0341111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 7 are along with the corresponding dependent claim 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites a position of a detected object. It is unclear if the position is a new position or the same one relating back to the one recited in claim 1 and if the detected object is the same one relating back to the one recited in claim 1. For purposes of this Action, Examiner is interpreting the limitations to relate to the same position and detected object as recited in claim 1. Claim 7 is rejected under essentially the same reasoning.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0236477 (hereinafter, “Chen”; previously of record) in view of U.S. Pub. No. 2020/0341111 (hereinafter, “D’Orazio”; newly of record).

Regarding claim 1, Chen discloses a mobile work machine (see at least Fig. 1) comprising: 
a set of ground engaging elements configured to convey the mobile work machine over a worksite (see at least Fig. 1 and [0013]; the machines each have ground engaging elements);
a controllable subsystem configured to perform an operation corresponding to the worksite (see at least Fig. 1 and [0013]; each machine has at least one controllable subsystem);
an object detection sensor at a sensor location, the object detection sensor configured to generate a first sensor signal indicative of a position of a detected object relative to the sensor location (see at least Fig. 1, [0008], [0019], and [0022]; the object detection device (e.g., a camera, LiDAR, etc.) detects one or more objects on the worksite, and the objects are detected relative to the machine (i.e., mobile work machine)); 
an optical imaging sensor having a field of view (see at least [0008]; the object detection sensor (i.e., imaging sensor)), the optical imaging sensor configured to generate a second sensor signal representing an image of the worksite (see at least [0008]; a camera may be one of the sensors employed to generate an image of the worksite);
at least one processor (see at least [0021]); and
memory storing instructions executable by the at least one processor (see at least [0021]), wherein the instructions, when executed, cause the mobile work machine to (see at least [0021]):…
generate characteristic data that represents a characteristic of the detected object based on the image processing (see at least [0019]; image processing to determine object characteristics may be executed); and
control a display device to display one or more images of the worksite captured by the imaging sensor with an indication of the characteristic data (see at least [0046]; object mapping via a user display may be controlled which includes at least the objects comprising characteristic data). 
However, Chen does not explicitly teach define, based on the first sensor signal from the object detection sensor, a window within the field of view of the optical imaging sensor that corresponds to the position of the detected object;
perform image processing on the identified window.
D’Orazio, in the same field of endeavor, teaches define, based on the first sensor signal from the object detection sensor, a window within the field of view of the optical imaging sensor that corresponds to the position of the detected object (see at least [0037]-[0039]; the radar sensing data may include information such as the location of the object to reduce the processing of the image data to an area of the image or camera field of view. That area is considered the window, the first sensor is considered the radar sensor, and the camera is considered the optical image sensor);
perform image processing on the identified window (see at least [0037]-[0039]; image processing is performed in the area of the image or camera field of view which was previously indicated via the radar sensor (i.e., first sensor)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Chen with the teachings of D’Orazio in order to provide confirmation of detected objects in order to avoid false detections of objects; see at least D’Orazio at [0001] and [0021].


Regarding claim 2, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to: 
transmit a detection signal (see at least [0019]; a detection signal is transmitted); 
receive reflections of the detection signal (see at least [0019]; the detection signal may be reflections off of the objects); and 
based on the received reflections, generate the first sensor signal indicative of a position of a detected object relative to the sensor location (see at least [0019]; the detection signal may be reflections off of the objects).

Regarding claim 3, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to determine a likelihood that the detection of the object by the object detection sensor comprises a false positive detection (see at least [0022]; estimated errors are taken into account when determining accuracy of sensor information).

Regarding claim 4, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the detection sensor comprises a non-optical detection sensor on the mobile work machine (see at least [0019]; the detection sensor may comprise a non-optical sensor on the mobile work machine such as, for example, a radar device).

Regarding claim 5, Chen discloses all of the limitations of claim 4. Additionally, Chen discloses wherein the detection signal comprises a radio frequency (RF) signal (see at least [0019]; the RF signal may comprise a radar signal).

Regarding claim 6, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to:
determine an angle of the received reflections relative to a reference orientation (see at least [0019] and [0033]; the characteristics of the reflection beam may be determined which includes, for example, the angle of the beam relative to the sensor); 
determine a distance of the detected object from the sensor location based on the received reflections (see at least [0019]; the characteristics of the beam reflected off the object may be used to determine the distance of the objects from the senor location);
identify the window based on the determined angle and the determined distance (see at least [0033] and the application generally; the object windows are determined based on the beam angle and distance determined via analysis of the LiDAR data).

Regarding claim 7, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the imaging sensor comprises a camera (see at least [0044]; the object detection device (i.e., imaging sensor) may include a camera), and the instructions cause the mobile work machine to:
receive a time-series of images from the camera (see at least [0044]; a video camera may be used); and 
perform vision tracking of the object by the moving window within the time-series of images based on one or more subsequent sensors from the object detection sensor indicative of position of the detected window (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).
The Chen and D’Orazio combination does not explicitly teach that the tracking is conducted of the window. However, one of ordinary skill in the art, before the time of filing would recognize that the tracking of objects as taught by Chen utilizing the detection method taught by D’Orazio would result in tracking of the window; see Chen at [0047] and D’Orazio at [0037]-[0039]. Therefore, one of ordinary skill in the art before the time of filing, would have found tracking of the window obvious over the tracking method of Chen in view of the detection method of D’Orazio.

Regarding claim 8, Chen discloses and D’Orazio teaches all of the limitations of claim 7. Additionally, Chen discloses wherein the instructions cause the mobile work machine to 
identify a first location of the window based on a first image in the time-series of images (see at least [0046]-[0047]; other machines may be detected by the object detection device (i.e., image device) and may be tracked from image to image); and
modify the window to a second location based on a second image in the time-series of images (see at least [0046]-[0047]; other machines may be detected by the object detection device (i.e., image device) and may be tracked from image to image).

Regarding claim 9, Chen discloses and D’Orazio teaches all of the limitations of claim 7. Additionally, Chen discloses and D’Orazio teaches wherein the instructions cause the mobile work machine to: 
set a first window size for the window based on a first image in the time-series of images and modify the window to have a second window size based on a second image in the time-series of images (see at least [0037]-[0039]; Chen discloses repeating the steps of detecting the object (see at least Chen at [0047]) and D’Orazio teaches the method of detection which may be repeated, as described above in claim 1).
The Chen and D’Orazio combination does not explicitly teach modifying the window size during a second iteration of the detection process taught by D’Orazio. However, one of ordinary skill in the art, before the time of filing, would have recognized that changes in the window size would be obvious at least based on movement of the sensors relative to the object. Because changes in the window size would be anticipated by one of ordinary skill in the art, before the time of filing, such a change is obvious in view of the Chen and D’Orazio combination. 

Regarding claim 10, Chen discloses and D’Orazio teaches all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to:
perform image processing on the portion of the image to generate an object evaluation representing the object (see at least [0019]; image processing on the portions of the sensor data which reflect light indicating the presence of an object may be conducted), the object evaluation indicating at least one of:
an object size of the object;
an object shape of the object (see at least [0019]; a shape of an object may be determined); or 
an object type of the object; and	
control a display device associated with the mobile work machine to display the image with a visual indication of the object evaluation (see at least [0042]; an image classifier may be used for identifying the type of object).

Regarding claim 12, Chen discloses a mobile work machine comprising (see at least Fig. 1): 
a set of ground engaging elements configured to convey the mobile work machine over a worksite (see at least Fig. 1 and [0013]; the machines each have ground engaging elements);
a controllable subsystem configured to perform a machine operation on the worksite (see at least Fig. 1 and [0013]; each machine has at least one controllable subsystem);
an object detection sensor comprising:
a transmitter configured to transmit an electromagnetic signal (see at least [0008] and [0019]; the object detection device may include, for example, a radar, which is known to transmit electromagnetic signals); and 
a receiver configured to  receive a reflection of the electromagnetic signal and to generate an object detection signal based on the reflection (see at least Fig. 1, [0008], and [0019]; the object detection device detects one or more objects on the worksite via, for example, a radar, which is configured to receive reflected electromagnetic signals);  
an optical imagining sensor having a field of view and configured to generate an image signal representing an image corresponding to the field of view (see at least [0008] and [0019]; a camera may generate an image corresponding to the field of view of the camera);
at least one processor (see at least [0021]); and
memory storing instructions executable by the at least one processor (see at least [0021]), wherein the instructions, when executed, cause the mobile work machine to (see at least [0021]):…
evaluate a detected object based on the image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); and 
generate a control signal that controls an action of the controllable subsystem based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).
However, Chen does not explicitly teach
based on the object detection signal from the object detection sensor, identify a window having a window size and a window position within the field of view of the optical imaging sensor;
receive the image and identify a portion of the image based on the window size and window position; 
perform image processing on the portion of the image.
D’Orazio, in the same field of endeavor, teaches based on the object detection signal from the object detection sensor, identify a window having a window size and a window position within the field of view of the optical imaging sensor (see at least [0037]-[0039]; the radar sensing data may include information such as the location of the object to reduce the processing of the image data to an area of the image or camera field of view. That area is considered the window, the first sensor is considered the radar sensor, and the camera is considered the optical image sensor);
receive the image and identify a portion of the image based on the window size and window position (see at least [0037]-[0039]; the radar sensing data may include information such as the location of the object to reduce the processing of the image data to an area of the image or camera field of view. That area is considered the window, the first sensor is considered the radar sensor, and the camera is considered the optical image sensor)
perform image processing on the portion of the image (see at least [0037]-[0039]; image processing is performed in the area of the image or camera field of view which was previously indicated via the radar sensor (i.e., first sensor)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Chen with the teachings of D’Orazio in order to provide confirmation of detected objects in order to avoid false detections of objects; see at least D’Orazio at [0001] and [0021].

Regarding claim 13, Chen discloses and D’Orazio teaches all of the limitations of claim 12. Additionally, Chen discloses wherein the object detection sensor comprises a non-optical object detection sensor.

Regarding claim 14, Chen discloses and D’Orazio teaches all of the limitations of claim 13. Additionally, Chen discloses wherein the non-optical detection sensor comprises a radar sensor (see at least [0019]; the detection signal may comprise a radar sensor).

Regarding claim 15, Chen discloses and D’Orazio teaches all of the limitations of claim 12. Additionally, Chen discloses wherein the optical imaging sensor comprises a camera and the instructions cause the mobile work machine to correlate the determined location of the object to the portion of the image based on a mounting location of the camera on the mobile work machine and a field of view of the camera (see at least the application generally; while not expressly stated, orientation based on images must necessarily take into account the mounting location and field of view of the camera).

Regarding claim 16, Chen discloses and D’Orazio teaches all of the limitations of claim 12. Additionally, Chen discloses an imaging sensor configured to generate a time-series of images of the worksite (see at least [0044]; a video camera may be used), and the instructions cause the mobile work machine to visually track the location of the object in a plurality of subsequently acquired images in the time-series (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).

Regarding claim 17, Chen discloses and D’Orazio teaches all of the limitations of claim 12. Additionally, Chen discloses wherein the control signal controls a display device associated with the mobile work machine to display the image with a visual indication of the location of the object on the image (see at least [0046]; a display device of the work machine displays the image along with a map indication of the location of the object on the image).

Regarding claim 19, Chen discloses a mobile work machine comprising: 
a set of ground engaging elements configured to convey the mobile work machine over a worksite (see at least Fig. 1 and [0013]);
a controllable subsystem configured to perform a machine operation on the worksite (see at least Fig. 1 and [0013]);
a radar sensor comprising (see at least [0008] and [0019]; the object detection device may comprise a radar sensor):
a transmitter configured to transmit a radar signal (see at least [0019]; the detection signal may comprise a radar sensor comprising a radar signal); and
a receiver configured to receive reflections of the radar signal and generate object indications indicative of an object detected on a worksite based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects);  
	a camera having a field of view and configured to capture images with the field of view (see at least [0008] and [0019]; the object detection device may also include a camera having a field of view); and 
a control system comprising at least one processor (see at least [0021]) and memory storing instructions executable by the at least one processor (see at least [0021]), …
evaluate the object by performing image processing of the portion of the first image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); 
generate a control signal that controls the mobile work machine based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated);…. 
	Additionally, Chen teaches repeating the detection steps over time at least for tracking purposes; see Chen at least at [0047].
However, Chen does not explicitly teach wherein 
the control system is configured to fuse the object indications generated by the radar sensor with the images captured by the camera, and
the instructions, when executed, cause the mobile work machine to (see at least [0021]):
based on a first object indication from the radar sensor, identify a window having a window size and a window position within the field of view of the camera;
receive a first image of the worksite captured by the camera and identify a portion of the first image based on the window;…
based on a second object indication from the radar sensor, modify at least one of the window size or the window position within the field of view of the camera;
receive a second image of the worksite captured by the camera and identify a portion of the second image based on the window; and
evaluate the object by performing image processing of the portion of the second image.
However, D’Orazio, in the same field of endeavor, teaches wherein 
the control system is configured to fuse the object indications generated by the radar sensor with the images captured by the camera (see at least [0035]; the visual and radar sensor data is fused to determine the presence of an object and to prevent a false indication of the presence of an object), and
the instructions, when executed, cause the mobile work machine to:
based on a first object indication from the radar sensor, identify a window having a window size and a window position within the field of view of the camera (see at least [0037]-[0039]; the radar sensing data may include information such as the location of the object to reduce the processing of the image data to an area of the image or camera field of view. That area is considered the window, the first sensor is considered the radar sensor, and the camera is considered the optical image sensor);
receive a first image of the worksite captured by the camera and identify a portion of the first image based on the window (see at least [0037]-[0039]; the radar sensing data may include information such as the location of the object to reduce the processing of the image data to an area of the image or camera field of view. That area is considered the window, the first sensor is considered the radar sensor, and the camera is considered the optical image sensor);…
based on a second object indication from the radar sensor, modify at least one of the window size or the window position within the field of view of the camera (see at least [0037]-[0039]; as explained above, Chen discloses repeating the steps of detecting the object (see at least Chen at [0047]) and D’Orazio teaches the method of detection which may be repeated);
receive a second image of the worksite captured by the camera and identify a portion of the second image based on the window (see at least [0037]-[0039]; as explained above, Chen discloses repeating the steps of detecting the object (see at least Chen at [0047]) and D’Orazio teaches the method of detection which may be repeated) and
evaluate the object by performing image processing of the portion of the second image (see at least [0037]-[0039]; as explained above, Chen discloses repeating the steps of detecting the object (see at least Chen at [0047]) and D’Orazio teaches the method of detection which may be repeated).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Chen with the teachings of D’Orazio in order to provide confirmation of detected objects in order to avoid false detections of objects; see at least D’Orazio at [0001] and [0021].
Additionally, the Chen and D’Orazio combination does not explicitly teach modifying the window size during a second iteration of the detection process taught by D’Orazio. However, one of ordinary skill in the art, before the time of filing, would have recognized that changes in the window size would be obvious at least based on movement of the sensors relative to the object. Because changes in the window size would be anticipated by one of ordinary skill in the art, before the time of filing, such a change is obvious in view of the Chen and D’Orazio combination. 

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of D’Orazio, as applied to independent claims 1, 12, and 19 above, in further view of U.S. Pub. No. 2009/0043462 (hereinafter, “Stratton”; previously of record).

Regarding claim 11, Chen discloses and D’Orazio teaches all of the limitations of claim 9. However, the Chen and D’Orazio combination does not explicitly teach determine a projected path of the mobile work machine; 
determine that at least a portion of the detected object is located in the projected path; and
generate the control signal based on the determination.
Stratton, in the same field of endeavor, teaches
determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); 
determine that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
control the controllable subsystem based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the Chen and D’Orazio combination with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 18, Chen discloses Chen discloses and D’Orazio teaches all of the limitations of claim 12. However, the Chen and D’Orazio combination does not explicitly teach determine a projected path of the mobile work machine; and 
determine that at least a portion of the detected object is located in the projected path, and 
generate the control signal based on the determination.
Stratton, in the same field of endeavor, teaches path determination logic configured to determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
generate the control signal based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen and D’Orazio combination with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 20, Chen discloses Chen discloses and D’Orazio teaches all of the limitations of claim 19. However, the Chen and D’Orazio combination does not explicitly teach 
wherein the instruction cause the mobile work machine to: 
determine a projected path of the mobile work machine; 
determine that at least a portion of the detected object is located in the projected path; and 
control a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object
Stratton, in the same field of endeavor, teaches wherein the instruction cause the mobile work machine to: 
determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
determine that at least a portion of the detected object is located in the projected path(see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
control a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen and D’Orazio combination with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2012/0083982 which relates to worksite navigation control based on visual sensing of the environment.

Conclusion
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663